DETAILED ACTION
	This office action is in response to applicant’s amendment filed on October 8, 2021.  Claims 1-20 are under consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a second reflector provided between the circuit board and the housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The amendment to claim 1 in the last clause “wherein one end of the reflector is fixed on the inner surface of the housing and another opposing end of the reflector is proximate to the circuit board surface facing the cavity” is claiming the embodiment as shown in Fig. 1.  The embodiment shown in Fig. 1 does not reflect electromagnetic waves radiated from the optical port 12 of the optical module and the electromagnetic waves generated by the circuitry on the connecting finger 21 in any meaningful way.  Fig. 1 shows the reflector 4 with reflecting surface 41 provided from the top surface of the housing 1 with a wide gap between connecting finger 21 and the opening of the housing 1.  In order to provide any meaningful electromagnetic waves reflector, in general, a Faraday cage is provided to seal and contain the electromagnetic waves within the “cage”.  Embodiments shown in Fig. 2 and Fig. 3 were allowed in US Patent Number 
Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Upon careful consideration of the Specification and the drawings, the examiner do not believe the disclosure supports a single embodiment teaching a first and second reflectors.  The examiner considers the references of the term reflectors—in the plurality—refer to the multiple embodiments (e.g., Fig. 1, Fig. 2, and Fig. 3).  The drawings uses the same reference number “4” as the “reflectors” and reference number “41” as the “reflecting surface” in all three embodiments.  Therefore, the examiner considers the amendment in claims 2 and 3 are new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ice et al. (US 2004/0203289 A1, hereinafter “Ice”).
Regarding claim 1, 14 and 20, Ice discloses an optical transceiver module (320) configured to receive or receive and send an optical signal, comprising:
a housing (305) with a cavity (space therein), wherein the cavity comprises an electric port (at 345 and 372) and an optical port (visible in Fig. 4A);
a circuit board (365) within the cavity of the housing, wherein the circuit board comprises a board edge connector in a form of a connecting finger (354), the connecting finger (345) being at a position of the electric port (372); and
a reflector (330) provided between the circuit board (365) and an inner surface of the housing (305), the reflector (330) being within the cavity formed when the transceiver module is connected thereto and disposed between the connecting finger (345) and an optical port with the connecting finger (345) on one side and the optical port on the opposing side along a line extending from the connecting finger to the optical port (as understood to be the transceiver module end that is closest to the optical cable); wherein one end of the reflector is fixed on the inner surface of the housing and another opposing end the other end of the reflector is proximate to the circuit board (365) surface facing the cavity (Paras [0043] and [0059]), Figs. 2, 3D, and 4C).  The reflector is within the cavity since the reflector are the interior walls of EMI shield (330).  Clip (302) forms the top enclosure cover of the housing and is disposed over the reflector (330) and the reflector (330) is integrally part of the distal end of the housing such that the reflector (330) is provided between the circuit board and an inner surface of the housing.  And the wave-absorbing material is attached onto a surface of the reflector and/or an internal surface 
[AltContent: oval]
    PNG
    media_image1.png
    601
    797
    media_image1.png
    Greyscale


Regarding claim 2, the optical transceiver module according to claim 1, wherein there are two reflectors; first reflector 398C and second reflector 398D.

    PNG
    media_image2.png
    497
    633
    media_image2.png
    Greyscale

	Since the first and second reflectors are symmetrical along the length of the circuit board (345) and the clip (302) covers both sides of the reflector (330), the examiner considers the invention by Ice anticipates the limitation “one reflector is provided inside a gap between a side of the circuit board and the housing, and another reflector is provided in a gap between another side of the circuit board and the housing.

    PNG
    media_image3.png
    647
    594
    media_image3.png
    Greyscale

Regarding claim 3, the two reflectors are arranged in coordination with the gaps on the two sides (see duplicated figures above).
Regarding claim 4, a plurality of components are provided on the circuit board (Para [0077]) are in proximity with the reflector (330) and the finger (345).
Regarding claims 5 and 16, any of the reflectors (398B - 398D) would be a planar reflecting surface (flat plate) and the reflecting surface is perpendicular to a plane of the circuit board (Fig. 8).  The reflector is provided on an inner surface of the housing (Fig. 8).
Regarding claim 13, the reflector (angular edge 398C) extends towards the circuit board (365).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ice in view of Meadowcroft et al. (US 8,550,727 B2, hereinafter “Meadowcroft”).
Regarding claims 6-10, Ice discloses the invention of claim 1, but Ice does not disclose the reflecting surface of the reflector is a plane and an angle between the reflecting surface of the reflector and the plane of the circuit board is between 15° and 30° or 150° and 165°.  Ice also do not teach the reflector surface is a curved, concave, or convex surface.
Meadowcroft teaches an EMI reflecting feature in an optical transceiver module (1).  The angular reflecting surfaces (10a) and (10b) (Fig. 2) is for EMI containment as the sharp turns in the surfaces cause most or all of the EMI radiation to be reflected.  Moreover, reflecting surface (10a) is shown to be curved and concave from the interior of the housing.  It would have been obvious to one having ordinary skill in the art to recognize the EMI reflecting surfaces as taught by Meadowcroft would be modifiable to the interior of Ice’s housing (305) to further dissipate the electromagnetic radiation.

    PNG
    media_image4.png
    677
    611
    media_image4.png
    Greyscale

However, Ice in view of Meadowcroft do not explicitly teach the reflecting surface of the reflector is a plane and an angle between the reflecting surface of the reflector and the plane of the circuit board is between 15° and 30° or 150° and 165° or modify the curvature of (10a) to convex.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to experiment with the different angular placement of the reflecting surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claims 11 and 15, Ice discloses the invention of claim 1, but does not teach the reflector and the housing are integrated.
Meadowcroft teaches the angular reflecting surfaces (31, 51, 71, and 91 in Figs. 4A-4C) are is the lower surface of the upper housing portion (30, 50, 70, and 90 respectively), wherein a coating such as absorber 110a is coated on said surface such that any EMI radiation that is not absorbed by the absorber (110a) may be reflected off the angular surface (Col. 9, lines 13-30).  It 
Regarding claim 15, Ice in view of Meadowcroft teach the invention of claim 15, but does not teach a wave-absorbing material is ferrite.  However, it is well known in the art that ferrite is an electromagnetic wave absorbing material. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to recognize the ferrite would have been an obvious alternative material to use for solving the same problem of attenuating (by reflecting or absorbing) electromagnetic wave.
Regarding claim 12, Ice in view of Meadowcroft teaches the reflector is metal.  In discussing the prior arts, Meadowcroft EMI shielding utilizing metal EMI shielding device is known in the art for sufficiently shielding radiation at lower data rates (Col. 1, line 65 - Col. 2, line 13).

Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but they are not persuasive.  The rejection above addressed the amended limitations of claim 1 with respect to the embodiment shown in Fig. 1.  The examiner considers the angular edge at 330 to read on the limitation of “the reflector is proximate to the circuit board surface facing the cavity.”  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892: U – attached for applicant’s reference of the teaching for the acceptable size, shape, and number of the apertures of an effective electromagnetic waves shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/	Examiner, Art Unit 2883